Citation Nr: 0100083	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

An RO rating decision in October 1971 denied the veteran's 
claim for service connection for a nervous condition, on the 
basis that there was no treatment in service for a nervous 
condition, and hospital records only showed a character 
disorder with associated exhibitionist perversion viewed as a 
constitutional or developmental abnormality, for which 
service connection is unavailable. The veteran was notified 
of this decision, and he did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that determined that new 
and material evidence was not submitted to reopen the claim.  
The veteran submitted a notice of disagreement in October 
1998, and the RO issued a statement of the case in July 1999.  
The veteran submitted a substantive appeal in August 1999.

In correspondence dated in May 1999, the veteran also 
contended that he was entitled to Chapter 34 educational 
benefits.  As that issue has not been fully developed for 
appellate review, it is referred to the RO for such further 
development as may be necessary.

The claim of entitlement to service connection for a 
neuropsychiatric disorder, having been reopened in the 
discussion below, will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1971, service 
connection for a nervous condition was denied.

2.  Some of the evidence received since the 1971 RO denial of 
service connection for a nervous condition has not previously 
been submitted to VA, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in conjunction 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

CONCLUSIONS OF LAW

1.  The unappealed 1971 RO decision, denying service 
connection for a nervous condition, was final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 19.118 (1971).

2.  Evidence submitted since the unappealed 1971 RO decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from October 1967 to October 
1970. 

Service medical records at the time of the veteran's 
enlistment examination and at separation show normal 
psychiatric and neurologic systems.

On a "Report of Medical History" completed by the veteran in 
September 1970, the veteran reported nervous trouble, and 
reported depression or excessive worry. After interviewing 
the veteran, the examiner noted "nervous, bites nails."

The evidence of record at the time of the October 1971 RO 
rating decision consisted primarily of service medical 
records; and VA hospital records in 1971, showing a 7-year 
history of exhibitionistic behavior and diagnosis of a 
character disorder.

Evidence submitted since the October 1971 RO rating decision 
includes a 1966 report from a state department of mental 
hygiene, showing a diagnosis of schizophrenia, 
undifferentiated type; records of proceedings under Article 
15 in 1969 and in 1970; statements by the veteran to the 
effect that he was arrested for indecent assault while on 
active duty in 1970; a history of the veteran's arrests for 
sex offenses from 1970 to 1995; a report of VA examination in 
1996, showing a diagnosis of pedophilia; VA outpatient 
records in 1996, showing a diagnosis of pedophilia; and 
reports of VA examinations in 1997, showing an impression of 
episodes of sexual deviation, which had not responded to 
therapy in the past, and a diagnosis of exhibitionism.

Statements of the veteran in the claims folder are to the 
effect that his neuropsychiatric disorder pre-existed 
military service and was aggravated in service by the lack of 
psychiatric treatment following the veteran's arrest for 
indecent assault in 1970.  Records reflect that, a few months 
after his arrest, the veteran was discharged from service.


B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a) (2000).  The question now 
presented is whether new and material evidence has 
been submitted since the RO's adverse 1971 decision, denying 
service connection for a nervous condition, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1971 RO rating decision, medical evidence of a 
neuropsychiatric disorder was lacking, and there was no other 
basis to support an award of service connection.  The 
evidence added to the record after the 1971 RO rating 
decision includes a 1966 report from a state department of 
mental hygiene, showing a diagnosis of schizophrenia, 
undifferentiated type.  This evidence must be considered to 
fairly evaluate the merits of the claim.  Hence, the evidence 
is "new and material."

As new and material evidence has been submitted since the 
October 1971 RO rating decision, the application to reopen 
the claim for service connection for a neuropsychiatric 
disorder is granted.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for a 
neuropsychiatric disorder is granted.


REMAND


The evidence shows a medical diagnosis of schizophrenia that 
pre-existed military service, as well as the continuity of 
symptomatology of a character disorder associated with 
exhibitionistic behavior before, during, and after military 
service.  The record also shows that the veteran had been 
charged criminally while in service in 1970 with indecent 
assault, and that a judge ordered a psychiatric evaluation at 
that time.  Reports of VA examinations in 1996 and in 1997 
show diagnoses of pedophilia and of exhibitionism, 
respectively, that had not responded to therapy. The veteran 
now contends that the lack of psychiatric treatment in 
service aggravated his pre-existing neuropsychiatric 
condition.  It is unclear to the Board whether or not the 
veteran's documented exhibitionistic behavior in service in 
1970 or other incident of service were manifestations of 
schizophrenia or of any other neuropsychiatric disorder.  The 
Board notes that the record contains no current diagnosis of 
schizophrenia.

Whether the veteran had a pre-existing neuropsychiatric 
disorder which increased in severity during service, beyond 
the degree expected of natural progress, is a medical 
question.  It is noted that the Board may not rely on its own 
unsubstantiated judgment as to whether a disability was 
incurred in or aggravated by service, but must support its 
medical conclusions with independent medical evidence in the 
record.  Crowe v. Brown, 7 Vet. App. 238 (1994).  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993).  The Board concludes that the veteran should be 
afforded a VA psychiatric examination prior to adjudication 
of his claim for service connection for a neuropsychiatric 
disorder.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for any neuropsychiatric 
disorder since separation from service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The RO should obtain a VA examination 
to determine the current nature, 
severity, etiology, and the date of onset 
of the veteran's neuropsychiatric 
disorder.  The examiner should also 
review the service medical records and 
post-service medical records and offer an 
opinion as to:

(a) whether the veteran has a 
current mental disorder;
 
(b) whether it is at least as likely 
as not that the veteran's current 
mental disorder, if any, is related 
to the documented exhibitionistic 
behavior or other incident noted in 
service, and if so, 

(c) whether it is at least as likely 
as not that any pre-existing 
neuropsychiatric disorder increased 
in severity during service or during 
the one-year period following the 
veteran's discharge from service, 
and if so, 

(d) whether there is clear and 
unmistakable evidence, which may 
include medical facts and 
principles, that such increase was 
due to the natural progress of the 
condition.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for service 
connection for a neuropsychiatric 
disorder.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals



 



